DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich (DE 19902405) in view of Kayamoto (2013/0072075).
 	Fröhlich discloses a joint of a copper terminal and an aluminum wire, wherein the copper terminal comprises a connecting member (6) and a functional member (4) connected with the connecting member of the copper terminal, a conductive core (2) of the aluminum wire is connected with the connecting member of the copper terminal, and at least the conductive core of the aluminum wire is connected with the connecting member of the copper terminal through a transition welding layer (9, Fig. 3), the transition welding layer is made of solder, the solder is fused in a gap between the connecting member of the copper terminal and the conductive core of the aluminum wire, and a depth of penetration of the solder to a length of the connecting member of the copper terminal accounts for 3% to 100%, wherein the joint of the copper terminal and the aluminum wire comprises a crimping region (Figs 2-3), an area of the crimping region accounts for at least 1% of an overlapping area of the aluminum wire and the copper terminal, and wherein the connecting member of the copper terminal has a hollow column shape with openings at both ends and a side surface of the hollow column is unclosed (re claim 1).  Fröhlich also discloses that the depth of penetration of the solder to the length of the connecting member of the copper terminal accounts for 30% to 100% (re claim 3); the metal material of the solder is a metal or alloy having a melting point not higher than a melting point of aluminum (tin having lower melting point than that of aluminum) (re claims 5 and 14); the copper terminal is made of copper or copper alloy (re claim 7); the material of the conductive core is aluminum, and the aluminum wire is a multi-strand wire (re claim 9).
 	Fröhlich does not disclose the ratio of the depth of penetration of the solder to the length of the whole crimping region being 5% to less than 100% and a surface of the copper terminal being further applied with a coating, wherein the thickness of the coating is 5 µm to 1000 µm (re claim 1).
 	Although not disclosed in Fröhlich, it would have been obvious to one
skilled in the art to modify the joint of Fröhlich such that the ratio of the depth of
penetration of the solder to the length of the whole crimping region being less than
100% to reduce the amount of solder since the joint of Fröhlich is also formed by
crimping and since it has been held that the omission of an element and retention of its function is an indicium of nonobviousness.  In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966).
 	Kayamoto also discloses a terminal, wherein a surface of the terminal is
applied with a coating (121, Fig. 7) which is zinc or tin or nickel ([0085]) (re claim
8) and has a thickness between 5 µm and 1000 µm ([0084]).  It would have been obvious to one skilled in the art to coat a surface of the Fröhlich terminal with a coating taught by Kayamoto to prevent the formation of an oxide film on said surface.  It has been held that the patentability of a product claim is determined by the novelty and nonobviouness of the claimed product itself without consideration of the process for making it, electroplating or electromagnetic welding, which is recited in the claim.  In re Thorpe, 111 F. 2d 695, 698, 227 USPQ 964, 966; see also In re Nordt Development Co., LLC, [2017-1445] (February 8, 2018).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich in view of Kayamoto as applied to claim 1 above, and further in view of Fröhlich (AT 008315, AT'315).
	Claim 6 additionally recites the joint further comprising a reinforcing welding layer which wraps an end surface of the conductive core of the aluminum wire, wherein the reinforcing layer has a thickness of 0 mm to 15 mm.  AT'315 discloses a joint comprising a reinforcing welding layer (4) which wraps an end surface of a conductive core of an aluminum wire, wherein the reinforcing layer has a thickness greater than 0 mm.  It would have been obvious to one skilled in the art to provide the reinforcing welding layer taught by AT'315 in the joint of Fröhlich to increase the electrical contact between the conductive core and the terminal as well as to provide an end seal thereof.  It would also have been obvious to one skilled in the art to provide the reinforcing welding layer with a thickness of not greater than 15 mm to meet the specific use of the resulting joint since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fröhlich in view of Kayamoto as applied to claims 5 and 14 above, and further in view of Waldemar (DE 102006010622).
 	Fröhlich, as modified, discloses the invention substantially as claimed except for the solder containing zinc, wherein the zinc accounts for more than 60% of the total weight of the solder.  Waldemar discloses a joint comprising a solder which contains zinc (i.e., accounting for more than 60% of the total weight of the solder).  It would have been obvious to one skilled in the art to use zinc as the solder, as taught by Waldemar, in the modified joint of Fröhlich to meet the specific use of the resulting joint since it has been held that within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847